Citation Nr: 0607914	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-12 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling. 

2.  Entitlement to an increased evaluation for post-traumatic 
headaches, currently rated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for gastritis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of 
the New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This matter was previously before the Board in April 2005.  


FINDINGS OF FACT

1.  The veteran's PTSD causes moderate disability but does 
not result in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

2.  The veteran's headaches are severe, prostrating and 
incapacitating and occur every week to ten days; but they are 
not prolonged and do not cause severe economic impact.

3.  With regard to his gastritis, the veteran has not been 
shown to have multiple small eroded or ulcerated areas and no 
more than mild symptoms.  Persistently recurrent epigastric 
distress with dysphagia, pyrosis and regurgitation 
accompanied by substernal or arm or shoulder pain, productive 
of a considerable impairment of health has also not been 
demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

2.  The criteria for a 30 percent rating for post-traumatic 
headaches have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 
8045-8100 (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for gastritis have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.114, Diagnostic Codes 
7305, 7346 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in the June 2003 rating determination, the 
February 2004 statement of the case, the December 2005 
supplemental statement of the case, and the May 2003, 
February 2004, April 2005, and August 2005 VCAA letters, 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the statement of the case, the supplemental 
statement of the case, and in the VCAA letters the appellant 
was advised of the types of evidence VA would assist in 
obtaining as well as the appellant's own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The August 2005 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence, or that he could submit such evidence.  This 
communication served to tell the veteran that he should 
furnish any pertinent evidence in his possession.  The 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA required notice should 
generally be provided prior to the initial denial.  The Court 
subsequently held that a claimant would generally not be 
prejudiced by delayed notice.  Here there is no evidence or 
contention that the veteran was prejudiced by the delayed 
notice.

If the veteran had submitted additional evidence 
substantiating his claim following VCAA notice, he would have 
received the same benefit as if he submitted the evidence 
prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  The veteran was also 
afforded several VA examinations.  The requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.

Increased Evaluations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


PTSD

A 30 percent evaluation is assigned for PTSD causing 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (2002).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

Treatment records obtained in conjunction with the veteran's 
claim reveal that at the time of a March 2003 VA outpatient 
visit, the veteran reported having nightmares and not 
sleeping well at night.  

At the time of a May 2003 VA examination, the veteran 
reported no significant history of medical hospitalization.  
The veteran was noted to be casually dressed and displayed 
good grooming and hygiene.  He looked to be his stated age 
and his physical appearance was unremarkable.  The veteran 
was polite and cooperative throughout the interview.  Rapport 
was easily established and maintained.  The veteran was quite 
talkative and liked to tell stories which were relevant and 
logical in nature.  He stated he was euthymic by nature; 
however, he appeared to be quite sensitive to anything that 
reminded him of his combat experience.  

The veteran described his temper as controlled and denied any 
panic or anxiety attacks.  He reported that he had not had 
much of an appetite and that he had lost approximately 10 
pounds in the past month.  His sleep was good and his energy 
was described as medium.  He rated his self-confidence as 
good.  The veteran described his concentration as a little 
off but had difficulty explaining how it was off.  He did not 
display gross deficits in immediate, short, or long term 
memory.  The examiner indicated that the veteran might be 
distractible which the veteran related to sporadic and 
intense headaches.  

The veteran denied any history of suicidality or 
homicidality.  He also denied having been arrested.  He 
stated that both he and his wife managed the finances.  The 
veteran stated that he sporadically had nightmares about WWII 
incidents and that he generally avoided watching war movies 
for fear of triggering memories of intrusive events.  He 
stated that he did not generally discuss the war.  

The veteran was noted to have cried spontaneously with the 
mention of the war.  The examiner stated that the veteran 
appeared to be moderately impaired in his overall 
functioning.  He reported a chronic history of anxiety and 
very significant survivor guilt.  He also noted a history of 
sporadic nightmares.  A diagnosis of PTSD was rendered.  The 
examiner assigned a GAF score of 58, noting that this 
represented moderate impairment.  

In his July 2003 notice of disagreement, the veteran reported 
having terrible dreams at night, waking up with his head at 
the foot of the bed.  He noted seeing German soldiers all 
around him.  He stated that his wife would not sleep with him 
as she could get no rest with his thrashing around.  

Treatment records obtained in conjunction with the Board's 
April 2005 remand reveal that the veteran attended numerous 
PTSD group meetings.  The outpatient treatment notes make 
reference to what was discussed at the meetings as compared 
to the symptomatology associated with the veteran's PTSD.  

The veteran was afforded an additional VA examination in 
September 2005.  At the time of the examination, the veteran 
reported that his primary health complaints were sporadic and 
intense headaches and gastritis.  The veteran was noted to 
have been married for 55 years.  He was sociable and was 
noted to be an active volunteer at the VA.  The veteran had 
only lost eight pounds in the past two years despite being 
worried about his weight.  He was casually dressed and 
displayed good grooming and hygiene and looked his stated 
age.  The veteran was polite and cooperative throughout the 
evaluation process.  He was open and honest with his 
responses and rapport was easily established and maintained.  

Mental status examination revealed he was alert and oriented 
times four.  He did not display any obvious deficits in 
thinking or memory.  He complained about his concentration 
but did not display gross impairment in memory or cognitive 
function.  The veteran had an adequate speaking vocabulary 
and his speech was logical and focused.  

When asked to describe his mood, the veteran said it was 
"half and half".  He reported that he was easily depressed 
lately.  The veteran was noted to cry several times during 
the interview and appeared to be quite moody.  He reported 
that he could not watch the news because the news about the 
war and the hurricanes made him tearful.  He denied having 
any panic or anxiety attacks or brooding or compulsions.  His 
appetite was noted to have increased.  He described his sleep 
as not good and indicated that he woke up frequently and 
slept in a separate bedroom from his wife so as not to 
disturb her.  

The veteran described his energy level as variable and denied 
any history of suicidality or homicidality.  He and his wife 
both managed the finances.  The veteran became weepy when 
talking about the war and began to cry uncontrollably when 
talking about his war experiences.  He also noted having 
terrible nightmares and reported falling out of bed during 
one nightmare and cutting his foot.  

The examiner rendered a diagnosis of PTSD and assigned a GAF 
score of 52, which he indicated demonstrated moderate 
impairment of functioning.  The examiner stated that judging 
from the records as well as the current interview, the 
veteran continued to meet the criteria for chronic PTSD.  He 
was noted to be somewhat more impaired in functioning than at 
the time of the previous examination with notable sleep 
disturbance, depressed mood, chronic anxiety, and complaints 
of impaired concentration.  

The veteran's symptoms do not meet the criteria for a higher 
evaluation.  The evidence of record does not show the veteran 
to have occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and-long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

At the time of both VA examinations, the veteran was noted to 
be appropriately dressed.  His speech was found to be 
relevant, coherent and logical and there were no findings of 
impaired speech in any outpatient treatment records.  There 
have also been no findings of his being unable to understand 
complex commands.  While the veteran has complained about his 
concentration at both examinations, he did not display any 
gross impairment memory or cognitive functioning.  

Moreover, there have been no findings of immediate, short, or 
long term memory impairment.  The veteran was also noted to 
be alert and oriented times four at the time of his most 
recent VA examination.  As to disturbances of motivation and 
mood, the Board notes that while the veteran was noted to 
have had increasing symptoms at the time of his most recent 
VA examination, his impairment was been described as no more 
than moderate at the time of either examination.  Moreover, 
the GAF scores of 58 and 52 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). 

As to his family relationship, the Board observes that the 
veteran has been married to his wife for over 55 years.  The 
veteran has also denied having any thoughts of suicide or 
homicide or panic or anxiety attacks.  

While the recent examiner found some increase in the 
veteran's symptomatology, he reported no impairment in social 
relationships.  No impairment in work relationships has been 
reported, as the veteran is retired.  He is able maintain 
work like relationships in his capacity as a volunteer.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  An evaluation in excess of 
30 percent is not warranted.  Although the veteran has 
expressed his opinion regarding the degree of his impairment, 
the most probative evidence consists of the medical evidence 
prepared by skilled medical professionals, which demonstrates 
that an increased evaluation is not warranted.


Headaches

Under Diagnostic Code 8045, in cases of brain disease due to 
trauma, purely neurological disabilities such as hemiplegia, 
epileptiform seizures, and facial nerve paralysis, following 
trauma to the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation to 
a hyphenated diagnostic code.  Purely subjective complaints 
such as headache, dizziness, and insomnia, recognized as 
symptoms of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304 (dementia due to head 
trauma).  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of multi-infarct dementia associated with brain 
trauma.

Under Diagnostic Code 8100, a 10 percent evaluation is 
warranted for characteristic prostrating attacks averaging 
one in two months over the last several months.  A 30 percent 
evaluation is appropriate in cases of characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  With very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability, a 50 percent evaluation is in order.  
38 C.F.R. § 4.124a, Code 8100.

Service connection is currently in effect for post-traumatic 
headaches, which has been assigned a 10 percent disability 
evaluation.  

Treatment records obtained in conjunction with the veteran's 
claim reveal that at the time of a January 2003 outpatient 
visit, the veteran was noted to have had a sharp pain in his 
head the previous evening, which lasted about one minute.  
The pain occurred several times that day.  The veteran had an 
MRI and head CT scan which were normal.  The veteran was also 
noted to suffer from chronic right-sided headaches due to 
trauma in WWII for which he took acetaminophen.  The veteran 
was noted to have headaches, etiology chronic paroxysmal 
hemicranial headache.

At the time of a May 2003 VA examination, the veteran 
reported having sustained a head injury in service.  He noted 
having headaches in the frontal orbital area which lasted two 
to three hours and were relieved by Tylenol.  The veteran 
reported that the headaches occurred three to four times per 
day.  There was no dizziness or seizures. Medication taken 
included Tylenol.  The flare-up of the headache was 
associated with fatigue and functional loss.  

Physical examination revealed no tumor and no motor or 
sensory impairment.  There was no functional impairment of 
the peripheral auditory system.  The examiner noted that the 
veteran had full range of motion and no bladder or bowel 
dysfunction.  He was capable of managing his finances.  A 
diagnosis of post-traumatic headache secondary to brain 
injury was rendered.  

In his May 2004 substantive appeal, the veteran reported 
having headaches at least once a week or every ten days which 
caused extreme pain underneath his eye and made him drowsy.  
He stated that he was forced to sit in his recliner with his 
eyes shut for an hour or two or maybe longer.  He indicated 
that this made him feel very weak afterward, like he had not 
slept for a long period of time.  

At the time of a September 2005 VA examination, the veteran 
reported having left-sided headaches.  He noted that the 
headaches happened on the left-temporal side and were dull in 
nature.  They were 5/10 in intensity and radiated to the left 
cheek.  He would get relief with "7 pills" of Tylenol 3, 
each day.  He indicated that the headaches often woke him up 
at night and that it had been accompanied with increased 
salivation, tearfulness, and sensitivity to light.  The 
veteran was noted to have been prescribed Indomethacin and 
Amitriptyline without significant help.  

Physical examination revealed the veteran was oriented to 
time, place, and person.  With regard to the cranial nerves, 
the veteran's pupils were symmetric.  His face had no 
asymmetry and his tongue was in midline.  Muscle tone and 
strength were age appropriate.  Reflexes were symmetric.  
Sensory was intact to pain and light touch.  Gait was normal 
and coordination tests were performed correctly and in good 
pace.  It was the examiner's impression that the veteran had 
cluster headaches.  He noted that the veteran's complex 
medical problems prevented adequate use of Amitriptyline 
Indomethacin.  

In a September 2003 addendum, a VA neurologist indicated that 
he did not think that the veteran really had cluster 
headaches.  He stated that the headaches were more consistent 
with migraines and might have a relationship to the previous 
trauma.  

The criteria for a 30 percent evaluation for headaches have 
been met.  The veteran has reported having headaches at the 
time of each VA examination.  Moreover, in the September 2005 
addendum, the veteran's headaches were noted to be more of a 
migraine-type headache.  The veteran has reported that when 
he has these headaches, which he has indicated are sporadic 
and happen every week or 10 days they are severe, 
prostrating, and incapacitating.  These symptoms meet the 
criteria for a 30 percent disability evaluation under DC 
8100. 

The criteria for a 50 percent evaluation have not been met 
under DC 8100.  His headaches are frequent; but not prolonged 
(lasting only one or two hours); and they do not cause severe 
economic impact, given his retired status.  They are also not 
completely prostrating, inasmuch as he is not required to lie 
down, but can stay in a chair and are only rated at 5 on a 
scale of 10. 



Gastritis

Service connection is currently in effect for gastritis, 
which has been assigned a 10 percent disability evaluation.  

Under DC 7307, a 10 percent evaluation is assigned for 
chronic hypertrophic gastritis, with small nodular lesions 
and symptoms.  A 30 percent evaluation is in order for 
multiple small eroded or ulcerated areas and symptoms.  A 60 
percent evaluation is warranted for severe hemorrhages, or 
large ulcerated or eroded areas.

Under Diagnostic Code 7346, a 60 percent evaluation requires 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia or other symptom 
combinations productive of severe impairment of health.  A 30 
percent evaluation is warranted for hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation accompanied by substernal or arm or 
shoulder pain, productive of a considerable impairment of 
health.  A 10 percent evaluation is warranted for two or more 
of the symptoms for the 30 percent evaluation of less 
severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.

The appellant has not had a gastrectomy; hence rating for 
post-gastrectomy syndrome is not appropriate.  Diagnostic 
Code 7308.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

At the time of a May 2003 VA examination, the veteran was 
noted to take oral medication for his gastritis.  He 
indicated that there were no circulatory disturbances after 
meals.  He also reported having no diarrhea.  Occasional 
constipation and epigastric tenderness was noted but there 
was no nausea or vomiting.  

Physical examination revealed no ulcer disease, no weight 
gain or loss, and no signs of anemia.  There was occasional 
tenderness in the epigastric area and epigastric tenderness 
was present on examination.  A diagnosis chronic gastritis 
was rendered.  

At the time of a September 2005 VA examination, the veteran 
reported having occasional vomiting, once or twice a week.  
There was no hematemesis or melena.  There was no circulatory 
disturbance after meals and no hypoglycemic reaction after 
meals.  The veteran did have occasional diarrhea and 
constipation.  Colic was also present in the lower abdomen 
two to three times per week.  The veteran had abdominal 
distention and nausea almost every day.  

Physical examination revealed no ulcer disease, no anemia, 
and no tenderness in the abdomen.  The veteran had lost 14 
pounds of weight in the last 6 months.  Occult blood was 
negative.  A diagnosis of gastritis was rendered.  The 
veteran was referred for a gastrointestinal consult.  

The veteran was afforded a gastrointestinal consult in 
October 2005.  At the time of the consult, the veteran denied 
any epigastric pain, dysphagia, or weight loss.  A diagnosis 
of history of gastritis, currently asymptomatic, was 
rendered.  

The criteria for an evaluation in excess of 10 percent for 
gastritis have not been met.  At the time of his October 2005 
gastrointestinal consult, the veteran reported that his 
gastritis was asymptomatic.  At the time of his September 
2005 VA examination, the veteran denied having hematemesis, 
melena, circulatory disturbance after meals, or hypoglycemic 
reaction after meals.  The veteran did report having 
occasional diarrhea and constipation and abdominal distention 
and nausea almost very day.  At the time of his May 2003 VA 
examination, the veteran indicated that there were no 
circulatory disturbances after meals and no diarrhea.  Only 
occasional constipation and epigastric tenderness were noted 
and there was no nausea or vomiting.  

In sum, the veteran has not been shown to have multiple small 
eroded or ulcerated areas and no more than mild symptoms.  
Persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation accompanied by substernal or arm or 
shoulder pain, productive of a considerable impairment of 
health has also not been demonstrated.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  An evaluation in excess of 
10 percent is not warranted.  Although the veteran has 
expressed his opinion regarding the degree of his impairment, 
the most probative evidence consists of the medical evidence 
prepared by skilled medical professionals, which demonstrates 
that an increased evaluation is not warranted.


Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected PTSD, post-traumatic headaches, or 
gastritis have resulted in frequent periods of 
hospitalization.  Moreover, there have been no objective 
medical findings that the veteran's PTSD, post-traumatic 
headaches, and gastritis markedly interfere with his 
employment.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).








							(CONTINUED ON NEXT PAGE)
ORDER

An evaluation in excess of 30 percent for PTSD is denied.

A 30 percent evaluation for post-traumatic headaches is 
granted.  

An evaluation in excess of 10 percent for gastritis is 
denied.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


